IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-249-14



                             JOE AMOS SHAW, Appellant

                                             v.

                                THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY



       Per curiam.

                                      OPINION


       Appellant was convicted of murder and sentenced to life in prison. On appeal, he

argued that the evidence was insufficient to support the $334 in court costs assessed against

him in the judgment. The Court of Appeals agreed, relying on its opinion in Johnson v.

State, 389 S.W.3d 513 (Tex. App. – Houston [14th Dist.] 2012). Shaw v. State, 420 S.W.3d
                                                                                 SHAW - 2


857 (Tex. App. – Houston [14 th Dist.] 2014).

       The State has filed a petition for discretionary review of this decision. We recently

handed down our opinion in Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014), in

which we set forth a roadmap for resolving questions regarding court costs. See also

Cardenas v. State, 423 S.W.3d 396 (Tex. Crim. App. 2014).

       The Court of Appeals in the instant case did not have the benefit of our opinion in

Johnson. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

our opinion in Johnson. No motion for rehearing will be entertained.




DATE DELIVERED: August 20, 2014

PUBLISH